Per Curiam,
At about 4:40 a. m., on October 22, 1919, Charles Schweitzer, plaintiff, left the footway on the southwest side of Lancaster avenue, a double-tracked street, in the City of Philadelphia, and walked over Lancaster avenue to a point beyond the far rail of the westbound trolley line. He stood about two feet from the rail, and a few feet east of Sloan street, which crosses Lancaster avenue between 39th and 40th streets, and is not a regular car-stop. It had been raining. It was misty, wet, and still dark; but there was an arc light in the centre of the avenue, just over where plaintiff was standing, and another, at the side of the street, not far away. Plaintiff, after looking in both directions, stood for a minute, facing the trolley track, with his head turned east, watching an approaching westbound street car, which usually stopped at this point each morning, to take him to Ms place of employment with the trolley company. He could see the approaching car, some 280 feet away, and said he saw no other vehicle coming from that direction. Something attracted plaintiff’s attention, and he turned his head in the opposite direction; at that moment he was struck on the left side by a taxicab belonging to defendant, which was traveling in the same direction as the street car, and was seen, by a passenger on the car, approaching the latter, when it was more *293than 280 feet from the point of the accident; the cab “picked np speed” and passed the car.
The motorman testified that he stopped his car at Spring Garden street and Lancaster avenue, the place Avhere plaintiff saAV it standing; that, from this point, he could see SchAveitzer coming across Lancaster avenue; that he then noticed plaintiff standing Avhere he Avas subsequently hit, until the car was probably half way to Sloan street, when, all of a sudden, Schweitzer disappeared; that he observed the injured man slide across the track, and immediately afterwards saw the automobile standing, swung around in the general direction of the car; that his car was traveling at a rate of speed between ten and twelve miles an hour. There Avas other testimony that the automobile passed the car while the latter was going about twelve miles an hour. Plaintiff estimates the speed of the motor at from fifteen to twenty miles an hour, and a passenger on the car said the taxi was going so fast he lost sight of it between the time it passed the car and struck plaintiff.
The case was for the jury, to determine the alleged negligence of defendant and the contributory negligence of plaintiff; as to the former, the jurors might well have found, as they no doubt did, that since the accident happened at a street crossing, defendant’s chauffeur did not have his automobile under the control which the rules of law and reasonable care required at such a point.
The assignments of error are overruled and the judgment is affirmed.